EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The amendment merely addresses typographical errors agreed upon in the remarks received 09/09/2022 that were inadvertently not reflected in amended claim 32 as well as other typographical errors found in the amendments made to claim 27. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 27 (lines 2 and 4): “the tissue layer and the another…the tissue layer and [[thde]] the another tissue or non-tissue layer.”
	Claim 32 (line 3): “connected proximal and distal implants”
EXAMINER’S COMMENT
The terminal disclaimer filed on 08/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,076,339 and 10,820,895 has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-33 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the radially extended configuration of the plurality of legs of the proximal and distal implants being constructed and arranged so that when the proximal and distal implants are connected together, the plurality of legs of the proximal and distal implants are interdigitated in the absence of the tissue and the another tissue or non-tissue layers between the proximal and distal implants, the proximal and distal implants being deployable separately of each other, and the proximal and distal implants are connectible together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 18, 2022